              Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.1 Page 1 of 21
AO J06 (Rev. 04/J 0) Application for a Search Warrant
                                                                                                                   FILED
                                                                                                                       MAY 2 4 2019
                                       UNITED STATES DISTRICT Cou                                       ~T
                                                                      for the                               CLE:HK US UIS l HlC l COURT
                                                                                                        SOUTHE:RN DISTRICT OF CALIFORNIA
                                                         Southern District of California                BY                           DE: PU Ti


              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identifY the person by name and address)                   )           Case No.
One iPhone 1OX, white in damaged black case; currently
in the possession of the Federal Bureau of Investigation,
                                                                        )
                                                                        )
                                                                                                 19MJ2184
  10385 Vista Sorrento Parkway, San Diego, CA 92121                     )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

  See Attachment A
located in the     --------
                            Southern              District of   -~~~~~~~~~~~
                                                                            California            , there is now concealed (identifY the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                            Offense Description
        18 USC§ 371                                Conspiracy
        15 U.S.C. § § 78j(b), 78ff, and            Securities Fraud
        17 C.F.R. § 240.10b-5
          The application is based on these facts:
        See Attached Affidavit

           ~ Continued on the attached sheet.
           O Delayed notice of       days (give exact ending date if more than 30 days: - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attache   et.




                                                                                               FBI SA Stephanie Schuld
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:        rl~'tl ,,
                                                                                                   Judge's signature

City and state: San Diego, California                                                    .S. Magistrate Judge Linda Lopez
                                                                                                 Printed name and title
          Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.2 Page 2 of 21


                                  AFFIDAVIT IN SUPPORT OF
 1                      APPLICATION FOR SEARCH AND SEIZURE WARRANT
 2         I,   Stephanie Schuld, being duly sworn, do hereby depose and state
 3   as follows:
 4         1.    I have been employed as a Special Agent with the Federal Bureau

 5   of Investigation       ("FBI")         since January 2 010.        I    am currently assigned

 6   to the San Diego Di vision's financial crimes squad.                         Prior to working

 7   financial fraud cases, I spent more than four years investigating public

 8   corruption.

 9         2.    Before I joined the FBI, I received a Bachelor of Arts degree

10   in   business   with   an    emphasis        in   accounting      and    finance    from     Bethel

11   University.        Following graduation,           I   was employed by a publicly-held

12   Fortune 500 company as a Staff Accountant, Division Accounting Manager,

13   and lastly, a Controller.              While at this company I gained more than five

14   years of experience compiling and analyzing financial information.

15         3.    As a Special Agent,             I received basic federal law enforcement

16   training at the FBI Academy in Quantico, Virginia.                        My training at the

17   FBI Academy included instruction in how to conduct searches in accordance

18   with the Fourth Amendment,               the drafting of search warrant affidavits,

19   and the probable cause standard.

20         4.    During my career as an FBI Agent, I have investigated various

21   white collar crimes,         including mail            fraud,   wire fraud,        embezzlement,

22   bribery, money laundering, public corruption,                     and conspiracy to commit

23   these offenses.

24         5.    The facts       set    forth     in this     affidavit are based on my own

25   personal knowledge; knowledge obtained from other individuals during my

26   participation in this         investigation,           including other law enforcement

27   officers;     my    review        of     documents      and     records    related      to     this

28   investigation; recorded conversations with insiders; communications with
          Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.3 Page 3 of 21



 1 others        who    have     personal      knowledge      of       the    events      and      circumstances

 2 described           herein;       and     information      gained          through        my    training          and

 3 experience.            Because this affidavit is submitted for the limited purpose

 4 of establishing probable cause in support of the application for a search

 5 and seizure warrant,                   it does not set forth each and every fact that I

 6 or others have learned during the course of this investigation.

 7          6.       This affidavit is made in support of an application to search

 8 the iPhone lOX, white with damaged black case                               (hereinafter referred to

 9 as "SUBJECT TELEPHONE"); for items that constitute evidence, fruits, and

10 instrumentalities                 of    violations    of       federal          criminal        law,       namely,

11 conspiracy to commit securities fraud in violation of 18 U.S.C.                                             §    371,

12 and securities fraud in violation of 15 U.S.C.                              §   §   78j (b), 78ff, and 17

13 C.F.R.        §   240.lOb-5 occurring from July 1, 2017 through July 5, 2018.

14          7.       Based on my training and experience and the facts as set forth

15 in this affidavit,                there is probable cause to believe that violations

16 of     18     U.S.C.    §   371,       and 15   U.S.C.     §    §   78j (b),        78ff,      and   17     C.F.R.

17   §   240.lOb-5 have been committed by the user of the SUBJECT TELEPHONE.

18 There is also probable cause to believe that a search of the SUBJECT

19 TELEPHONE (as more particularly described in Attachment A) will reveal

20 evidence of these crimes (as more particularly described in Attachment

21 B) .

22                      PROBABLE CAUSE SURROUNDING THE CRIMINAL CONDUCT

23 THE INDICTMENT IN THIS CASE
24          8.       On June ·29, 2018, a federal grand jury sitting in the Southern

25 District of California handed down a sealed indictment against Andrew

26 Hackett,          Vikram      Khanna,       Annetta       Budhu,      Kuldeep         Sidhu,         and        Kevin

27 Gillespie.           The case is docketed as United States v. Hackett, et al.,
28 18CR3072-BTM.               The    indictment,       which      the       Court     has     since      unsealed,

                                                         2
      Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.4 Page 4 of 21



 1 charges         defendants          with      conspiracy         to     commit      securities        fraud     in

 2 violation of 18 U.S.C.                   §    371, and securities fraud in violation of 15

 3 U.S.C.      §   §    78j (b), 78ff, and 17 C.F.R.                 §    240.lOb-5.

 4        9.           The     indictment        alleges     a      conspiracy         to     conduct    a   market

 5 manipulation and pump-and-dump scheme surrounding the stock of Arias

 6 Intel Corp.               (ticker symbol:        ASNT),       which began at least as early as

 7 October 2017, and continued until in or about March 2018.

 8 BACKGROUND

 9        Pump-and-Dump Schemes Generally

10        10.          Based on my training and experience,                            and from consultation

11 with other agents                 and securities          regulators,           I   know that        fraudulent

12 schemes surrounding the issuance, marketing, and trading of and in the

13 stock of small, thinly-capitalized (or "microcap") companies have been

14 widespread for years.                   Although these frauds vary in their particulars,

15 in a     typical           scheme conspirators            ( 1)    secretly obtain control over a

16 small company that has shares of stock that can be publicly traded,                                            (2)

17 artificially              inflate       the    price    of       the    stock       (the    "pump")       through

18 misleading               corporate      disclosures,          call      rooms,       and    stock     promotion

19 techniques (including, for example, penny stock newsletters and internet

20 advertising),              and    (3)    sell    their        stock     into     the     rising     market     for

21 significant profits                  (the "dump").            Stock prices almost invariably go

22 down     as     a        result   of    the     dump,    leaving         innocent          stockholders       with

23 significant losses.
24        11.          There are many aspects to a successful manipulation scheme,

25 including the following:
26                     a.      Reaching agreement on conspirator roles.                              Conspirators

27 often play various roles in market manipulation schemes.                                      This is driven

28 by the development of particular competencies, and a desire to separate

                                                             3
         Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.5 Page 5 of 21



 1 activities so regulators and law enforcement have a harder time linking

 2 all aspects of the scheme.        Some people may create, or obtain and clean

 3 up,    a corporate shell that is suitable for manipulation.                    Others may

 4 promote the stock through call rooms,               internet pages,       or penny stock

 5 newsletters.        Still others may hold the conspirators' shares that they

 6 will sell into the rising market and distribute the proceeds to the

 7 conspirators.       All of these roles are essential to a successful scheme,

 8 and conspirators sometimes reach an agreement on who covers what costs,

 9 and how much of the proceeds will go to which conspirators.

10              b.     Controlling       the        company's      outstanding          shares.

11 Manipulators are more successful when they control larger blocks of free

12 trading shares.       This allows them to impact the market price more easily,

13 and decreases       the chances that        other market participants will place

14 downward pressure on the stock price while the conspirators are trying

15 to increase the price.
16               c.    Using   nominee    accounts.       Manipulators       almost      always

17 control bank and brokerage accounts, but often hold those accounts in

18 the name of other individuals or entities.               This hides the fact that,

19 e.g., those persons involved in the manipulation also manage and control

20 significant aspects of the business,              and persons selling stock into a

21 rising market (the "dump") are also responsible for promotional efforts.

22 Spreading out the shares among a larger number of nominee accounts also

23 conceals that one person or group is responsible for most of the open-
24 market activity in a stock, and facilitates manipulative trading in the

25 stock.
26               d.    Press   releases    and       corporate     developments.          Stock
27 manipulators are able to sell the majority of their shares at relatively

28 high    prices     by getting   innocent     investors       interested   in   the    stock.

                                                4
      Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.6 Page 6 of 21



 1 Conspirators often spend significant time developing an idea or product

 2 that the Company is supposedly pursuing.                   They then cause the company

 3 to issue press releases.             These releases often have a nugget of truth

 4 that is exaggerated or presented in a misleading way.                     Press releases

 5 are often issued in conjunction with efforts to promote the stock in

 6 other ways.

 7            e.        Stock promotion.         Stocks are sometimes promoted through

 8 high-pressure        call   rooms,    stock    newsletters,     and    advertisements    on

 9 finance websites.           The point of these efforts is the same as that of

10 press releases -        to get everyday investors interested in the stock,

11 which will increase demand for the stock.             This has two salutary effects:

12 the stock's price and volume increase, and the conspirators have enough

13 people to whom to sell their stock at inflated prices.                  Promotions often

14 tout recent corporate disclosures as a reason to buy the stock.

15            f.        "Building the chart."         Conspirators commonly trade stock

16 between two or more accounts that they control,                   and engage in other

17 forms of manipulative trading.            Seeing a recent history of increases in

18 the price and volume of a given stock often incentivizes investors who

19 have been exposed to promotions - investors who look up the stock chart

20 on the internet can see upward trends that solidify their decision to

21 invest in the company.

22            g.        Controlled stock sales.         Conspirators often seek steady,

23 consistent and predictable movements                in a    stock's price and volume.
24 They are able to get and keep investors interested in the stock if the

25 price   goes    up    steadily,      as   opposed    to    suddenly.      This   way,   the

26 conspirators can sell shares for longer periods of time, and ultimately
27 sell more shares for higher prices, on average, than they can when there

28 are dramatic swings in prices and volumes.                   Conspirators also seek to

                                                  5
      Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.7 Page 7 of 21



 1 avoid sudden shifts because they would rather not attract the attention

 2 of regulators and law enforcement.                       Even during the promotional period,

 3 they also engage in manipulative trading to support the appearance of

 4 strong investor demand for the stock.
 5                 h.     Distributing the            fraudulent      proceeds.          One     person    or

 6 group of conspirators is often responsible for selling the conspirators'

 7 shares        into    the   market.         They    then      often     transfer      money       through

 8 intermediary accounts,              many of        them offshore,        when distributing             the

 9 proceeds to the conspirators who were responsible for other aspects of

10 the scheme, e.g., the company's management or the shell broker.

11         The Individuals and Entities Involved

12         12.     According      to     recorded       statements         by    Hackett       and     other

13 defendants, Hackett was, during the scheme described herein, a citizen

14 and resident of Canada, worked as a stock promoter in Canada, controlled

15 Free Life        Investments,       Inc.,    and participated in the management and

16 control of one or more accounts at domestic securities brokerage firms,

17 and an account at an offshore brokerage firm                           (the "Offshore Brokerage

18 Account",       and     collectively with           the      accounts    at    domestic       brokerage

19 firms, the "Brokerage Accounts") .

20         13.     According      to     recorded           statements      by     Budhu       and     other

21 defendants,          Budhu was,     during the scheme described herein,                     a resident

22 of New York,          New York,     brokered corporate shell companies,                       and was a

23 representative of Arias Intel Corp.
24         14.     According     to     CHS    (described         further       below)     and    recorded

25 statements by Khanna and others, Khanna was, during the scheme described

26 here,    a    resident of Porter Ranch,                  California,     and worked as a stock

27 promoter.            Khanna   suffered       from        a   combination      of   serious        medical
28 conditions, and died after the indictment in this case was handed down.

                                                        6
      Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.8 Page 8 of 21



 1      15.    According to recorded statements by Khanna, Sidhu was, during

 2 the scheme described herein, a resident of Canada, and participated in

 3 the management and control of at least one of the Brokerage Accounts

 4 that defendants        intended to utilize to execute the               scheme described

 5 herein.     After his arrest,          Sidhu pleaded guilty in this case and is

 6 awaiting sentencing.
 7      16.    According       to     recorded   statements    by     Gillespie   and   Budhu,

 8 Gillespie was, during the scheme described herein, a resident of Tampa,

 9 Florida, worked at a securities brokerage firm prior to the scheme, and

10 was the Chief Executive Officer of Arias Intel Corp.                   After his arrest,

11 Gillespie pleaded guilty in this case and is awaiting sentencing.

12      17.    CHS -      CHS 1 has    admitted to     investigators that he has been

13 involved in penny stock fraud for many years, and has had contact with

14 many other repeat players in the industry.                 CHS states that,      since at

15 least as    early as       2016,    he was    involved in the promotion of stocks

16 through TheMoneyStreet.com.             CHS and his associate,          Gannon Giguiere,

17 paid for advertisements on websites like Yahoo Finance, where a click

18 on the ad links to a TheMoneyStreet.com landing page touting a particular

19 stock.    CHS   is   cooperating with         the   investigation,     and has   recorded

20 conversations        and   captured    evidence     of   written    communications     with

21

22
   1 In August 2017, the United States charged CHS in a sealed complaint
23 with conspiracy to commit securities fraud, in violation of 18 U.S.C.

24 § 371, for his role in a scheme relating to the 2012 manipulation Cuba
   Beverage Company. When approached by agents, CHS agreed to cooperate,
25 the arrest warrant was not executed, and the complaint was later
   dismissed without prejudice. CHS has entered into a cooperation
26 agreement with the United States, has been advised that he will be
   charged for his role in the prior scheme at the conclusion of the
27 investigation, and is cooperating in hopes that the United States will

28 file a motion for downward departure under 18 U.S.C. § 3553 and/or §
   5Kl.1 of the Sentencing Guidelines.

                                                  7
        Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.9 Page 9 of 21



 1 defendants,       and   others,    regarding       the   manipulation   of    many    stocks,

 2 including ASNT.
 3         18.     According to its filings with the United States Securities and

 4 Exchange Commission ("SEC") , Arias Intel Corp.                  ("Arias," the "Company,"

 5 or "ASNT") was an entity incorporated in the state of Nevada, with its

 6 principal place of business in Tampa,                 Florida.     It was formerly known

 7 as   First Harvest Corp.          until on or about         December 1,      201 7,   when it

 8 changed its name to Arias Intel Corp.                Arias purported to be "a digital

 9 media platform for tech, media and gaming, which includes mobile gaming,

10 augmented reality, on-demand delivery, digital and social media, and e-

ll commerce."
12 THE MANIPULATION SCHEME REGARDING ASNT STOCK

13         19.     CHS recorded dozens of phone calls with defendants in this

14 case.         He also captured hundreds of text messages and a                  significant

15 number of email messages with defendants.                   In those calls, texts,         and

16 emails,       Hackett and others discussed many of the common aspects of a

17 market manipulation scheme, as described above, in connection with ASNT.

18         20.     On or about October 26, 2017, Khanna spoke by phone with CHS

19 about his agreement to promote ASNT stock with CHS, in exchange for 40

20 percent of the proceeds from the eventual sales of ASNT stock from the

21 Brokerage Accounts.          Defendant KHANNA also told CHS that,                 under the

22 agreement,       defendant SIDHU would receive 10 percent of such proceeds.
23 Khanna        inquired whether    CHS   was    interested     in participating        in   the
24 promotion of ASNT.

25         Control over Arias Intel Stock

26         21.     According to multiple recorded phone calls and text messages,

27 including between CHS and Hackett,                 Hackett acquired 200,000 shares of
28 ASNT stock, and expected to obtain additional shares.

                                                  8
     Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.10 Page 10 of 21



 1      22.     According      to       brokerage       records     obtained     during        the

 2 investigation, on or about August 8, 2017, Budhu, through an entity she

 3 controlled,      sold to Hackett,       through an entity he controlled,                200,000

 4 shares of Arias stock pursuant to a stock purchase agreement.

 5      23.     On or about August 10,            2017,   HACKETT,      through an entity he

 6 controlled, loaned ASNT $300,000 in exchange for one or more convertible

 7 short-term promissory notes.            The debt was convertible to ASNT stock.

 8      24.     On or about November 2, 2017, Hackett and Khanna, along with

 9 CHS, spoke by phone.           On this call, Hackett suggested the conspirators

10 distribute their ASNT shares to the Offshore Brokerage Account and other

11 Brokerage Accounts, in part in order to obtain better trade execution.

12      "Building the Chart" through Manipulative Trading

13      25.     Based on my training           and experience,          and discussions       with

14 securities       regulators,     I   know that      one type   of manipulative trading

15 involves matched trades.             A matched trade is an order to buy or sell

16 securities that is entered with knowledge that a matching order on the

17 opposite side of the transaction has been or will be entered for the

18 purpose     of   (a)   creating a      false   or misleading appearance            of    active

19 trading     in any publicly traded security or                 (b)    creating a    false    or

20 misleading appearance with respect to the market for any such security.

21      2 6.    According     to    recorded      phone   calls    and    securities       trading

22 records obtained by the FBI, on or about the following days, defendant

23 Hackett engaged in trading in ASNT stock:

24
      Date                                Shares of ASNT Stock
25
      December 22, 2017                   4,000
26
      January 8, 2018                     4,000
27

28    January 9, 2018                     2,180


                                                   9
      Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.11 Page 11 of 21



 1      January 10, 2018                        4,000

 2      January 12, 2018                        2,200

 3 These trades were transacted on the open market, but HACKETT nevertheless

 4 pre-arranged        the     trades       with    CHS' s    associate,       who    in   fact     was    an

 5 undercover FBI agent, at prices that, according to recorded phone calls

 6 between the CHS and Hackett,                    were designed to artificially avoid the

 7 deflation of,        maintain the price of,                and inflate the price of,               ASNT

 8 stock.

 9        Corporate Disclosures

10        27.     According to an email received by CHS,                       on or about November

11 1, 2017, Gillespie sent to Budhu and Khanna an email listing topics that

12 were expected to be the subject of forthcoming ASNT press releases.                                     On

13 or about November 1, 2017, Khanna forwarded the email from Gillespie to
14 CHS.

15        28.     On or about November 6,                2017, Khanna,      Budhu,      and Gillespie,

16 along with CHS, spoke by phone.                      On the call, Gillespie told the other

17 call     participants           about    a    forthcoming         ASNT   press      release.           The

18 participants        on     the    call    also       reached     an   understanding      that     press

19 releases and promotional efforts "need to go hand in hand."
20        29.     On or about December 18, 2017, Budhu sent a message via Wire,

21 an encrypted instant messaging app, to Hackett, Sidhu, and CHS, stating

22 that an ASNT press release would be published by 1: 30 that day,                                       and

23 asking       "is   there    a    preferred       timing     to    release    those      [other    press
2 4 releases] . "

25        30.     According         to   press     releases       identified     by    agents     through

26 internet searches, on or about the following dates, defendant GILLESPIE
27 caused ASNT to publish the press releases on or about December 1 and 19,
28

                                                         10
        Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.12 Page 12 of 21



 1 2017,    and January 4,           16,   and 24 2018, most or all of which had been

 2 previewed by Gillespie in his November 1, 2017 email described above.

 3         Promotional Activity
 4         31.   According to CHS, Gannon Giguiere (charged elsewhere) manages

 5 and     controls    a     website       known   as    TheMoneyStreet.com,         which   promotes

 6 certain companies and their stocks.                   CHS assisted Giguiere in identifying

 7 stocks to promote on this website.

 8         32.   According to multiple recorded phone calls, Khanna contacted

 9 CHS to promote ASNT stock on TheMoneyStreet.com; CHS spoke with each of

10 the     defendants,        including       with      Hackett    on    many    occasions,        about

11 promoting ASNT in this manner.                  For example, on a recorded December 9,

12 2017     phone    call,     CHS    encouraged        Hackett,    Budhu      and   Sidhu   to    visit

13 TheMoneyStreet. com.              Hackett then stated:          "Annetta     [defendant Annetta

14 Budhu], do you want to look at it?                      I don't know if I've told you about

15 it.        They're doing NASDAQ deals.                    They're doing another deal that's

16 on the OTC but at five dollars.                   They do all very nice deals."

17         33.   According to multiple recorded phone calls, Hackett told CHS

18 that, in or about November and December 2017, Hackett caused a call room

19 to sell ASNT stock to investors in exchange for a percentage of the

20 investments made by such investors.

21         False Statements to Securities Brokers

22         34.   On or about the following dates, Hackett, Budhu and Gillespie

23 submitted        seller's    representation           letters   to ASNT' s        transfer     agent,
24 which letters           falsely    represented that           "I have not made and do not
25 propose to make any payment in connection with the offer or sale of the

26 Shares to any person or entity except any customary broker's commission

27 or     dealer's     charges.        I    have     not     solicited    or    arranged     for     the

28

                                                        11
     Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.13 Page 13 of 21



 1 solicitation of orders to buy in anticipation of or in connection with

 2 the proposed sale pursuant to such order, and I will not do so."

 3      Date                       Signatory

 4    August 4, 2017               Defendant Gillespie

 5    August 28, 2017              Defendant Budhu
 6    August 31, 2017              Defendant Hackett

 7      Sales of ASNT Stock

 8      35.    On or about December 9,     2017,   defendants Hackett,    Sidhu and

 9 Budhu,   along with CHS,   spoke by phone.      On the call,   the participants

10 discussed the price at which they would begin selling the conspirators'

11 ASNT stock into the market, and agreed on a price of $5 per share.

12      The E*Trade Issue

13      36.    According to multiple recorded phone calls,        the conspirators

14 executed on several aspects of the ASNT scheme, but mostly abandoned the

15 ultimate promotion of the stock, primarily because E*Trade, a brokerage

16 firm used by many microcap stock investors, would not allow online buy

17 orders in the stock.

18 PRIOR CONTACT BETWEEN HACKETT AND DEFENDANT BUDHU

19      37.    Evidence obtained during the course of the FBI's investigation

20 of this case include emails between Hackett and Budhu.             These emails

21 appear to concern Hackett's interest in acquiring control of another

22 company (i.e., not ASNT) with publicly-traded shares.          These emails also

23 appear to show that Budhu was acting as a broker for the transaction,

24 based on the fact that the seller in the transaction documents              (which

25 were attached to the emails)      was not Budhu or any entity known to be

26 associated with Budhu.     These emails are dated as early as April 2017.

27 Based on my training and experience,        the content and context of these

28 emails   (including discussion of the size of share blocks Hackett sought

                                          12
     Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.14 Page 14 of 21



 1 to obtain, and the parties in whose name the stock should be transferred)

 2 strongly      suggest       there    was   substantive    prior    communication       between

 3 Hackett      and    Budhu    concerning      a   transaction      surrounding    this     other

 4 company.

 5       38.     Additionally,         Hackett made statements to the FBI after his

 6 arrest that he first met Budhu when he purchased a shell from Budhu

 7 approximately two years prior.

 8                PROBABLE CAUSE SURROUNDING THE SUBJECT TELEPHONE

 9       39.     The SUBJECT TELEPHONE was seized from Hackett by the FBI on

10 July 5, 2018, at the time Hackett was arrested pursuant to the indictment

11 in this case.

12       40.     Hackett (who lived in Canada, according to his own statements

13 on telephone calls with CHS and brokerage records obtained during the

14 investigation) and CHS              (who lived in Northern California) communicated

15 frequently over the course of the ASNT scheme.                     The first call between

16 Hackett and CHS regarding ASNT took place on November 2,                        2017,    and a

17 call about a manipulative trade in ASNT took place on February 13, 2018.

18 These communications occurred,              during several periods, multiple times

19 per   day,    and    included        communications      about    stock   holdings,      issues

20 surrounding        trading     through     E*Trade,   promotions      and   press      releases

21 regarding KVMD.         CHS and Hackett communicated both about ASNT and a

22 significant number of "deals" involving other microcap stocks from late

23 2017 until the time of Hackett's arrest.                  These communications included
24 a significant volume of phone calls, emails, and text messages, including

25 messages transmitted via one or more encrypted messaging platforms, such

26 as the "Wire" and "WhatsApp" messaging apps.                     On recorded calls about
27 the   ASNT    scheme,       Hackett    stated    on multiple      occasions     that    he   was

28

                                                    13
     Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.15 Page 15 of 21



 1 travelling, was planning to travel, or recently travelled, away from his

 2 home.

 3         41.   Hackett gave to CHS a specific phone number by which CHS could

 4 communicate with Hackett.           CHS used this phone number to contact Hackett,

 5 and Hackett called CHS from this number, throughout the ASNT manipulation

 6 scheme described above.           This same number was associated with Hackett's

 7 WhatsApp account.       After the SUBJECT TELEPHONE was seized, the FBI called

 8 the number that Hackett gave to CHS, and the SUBJECT TELEPHONE rang.

 9         42.   Hackett stated to CHS that Hackett used additional encrypted

10 apps,    including "Silent         Circle"     and "Telegram,"          to    communicate with

11 individuals involved with other "deals."

12         43.   Based    on    my   training     and    experience,       the     encrypted    apps

13 Hackett used to communicate with CHS and others are often used on a cell

14 phone, and these apps are readily available in the relevant app stores.

15                PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

16         44.   It is not possible to determine, merely by knowing the cellular

1 7 telephone's   make,    model     and   serial       number,    the    nature    and types     of

18 services to which the device is subscribed and the nature of the data

19 stored on the device.             Cellular devices today can be simple cellular

20 telephones and text message devices, can include cameras, can serve as

21 personal digital assistants and have functions                        such as calendars and

22 full address books and can be mini-computers allowing for electronic

23 mail    services,      web   services    and     rudimentary          word    processing.     An

24 increasing number of cellular service providers now allow for                               their

25 subscribers to access their device over the internet and remotely destroy

26 all of the data contained on the device.                    For that reason,        the device

27 may only be powered in a secure environment or, if possible, started in

28 "flight mode" which disables            access       to   the   network.        Unlike   typical


                                                  14
        Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.16 Page 16 of 21



 1 computers,         many cellular telephones do not have hard drives                       or hard

 2 drive equivalents and store information in volatile memory within the

 3 device or in memory cards inserted into the device.                           Current technology

 4 provides some solutions for acquiring some of the data stored in some

 5 cellular telephone models using forensic hardware and software.                                Even

 6 if    some    of    the    stored    information     on    the    device       may   be   acquired

 7 forensically, not all of the data subject to seizure may be so acquired.

 8 For devices that are not subject to forensic data acquisition or that

 9 have     potentially       relevant    data   stored      that    is   not     subject    to   such

10 acquisition,        the examiner must inspect the device manually and record

11 the process and the results using digital photography.                           This process is

12 time and labor intensive and may take weeks or longer.

13         45.   Following the issuance of this warrant,                     I    will collect the

14 subject cellular telephone and subject it to analysis.                               All forensic

15 analysis of the data contained within the telephone and its memory card

16 will employ search protocols directed exclusively to the identification

17 and extraction of data within the scope of this warrant.

18         46.   Based       on   the   foregoing,     identifying        and      extracting     data

19 subject to seizure pursuant to this warrant may require a range of data

2 O analysis techniques,           including manual       review,     and,       consequently,    may

21 take weeks or months.            The personnel conducting the identification and

22 extraction of data will complete the analysis within ninety (90) days,

23 absent further application to this court.

24                                      REQUEST FOR SEALING

25         47.   This is an ongoing investigation,                  the full nature and scope

26 of which the targets are unaware.                   It is very likely,           based upon the

27 above, that evidence of the crimes under investigation exists in physical

28 form and on computers and servers subject to the control of the targets.


                                                  15
       Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.17 Page 17 of 21



 1 There is reason to believe, based on the above, that premature disclosure

 2 of the existence of the warrants could result in destruction or tampering

 3 with    that      evidence       and    seriously       jeopardize    the   success     of   the

 4 investigation.             Accordingly, it is requested that this warrant and its

 5 related materials be sealed until further order of the Court.

 6                                               CONCLUSION

 7        48.     Based on the foregoing,              there is probable cause to believe

 8 that   the       items      identified      in    Attachment    B have   been    used   in   the

 9 commission            of    a   crime       and    constitute     evidence,      fruits,     and

10 instrumentalities of violations of conspiracy to commit securities fraud

11 in violation of 18 U.S.C.               §   371, and securities fraud in violation of

12 15 U.S.C.    §    §    78j (b), 78ff, and 17 C.F.R.        §   240.lOb-5, and will be found

13 at the telephone to be searched as provided in Attachment A.

14

15                                                         Agent Stephanie Schuld
                                                           Bureau of Investigation
16

17
     Subscribed and sworn to before me this l-~                   day of May, 2018.
18

19

20
                                                              INDA LOPEZ
21                                                                               JUDGE

22

23

24

25

26

27

28

                                                      16
   Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.18 Page 18 of 21




                              ATTACHMENT A

                       PROPERTY TO BE SEARCHED

    One iPhone lOX, white in damaged black case; currently
in the possession of the Federal Bureau of Investigation,
10385 Vista Sorrento Parkway, San Diego, CA 92121 (the
"Subject Telephone").
   Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.19 Page 19 of 21




                              ATTACHMENT B

                          ITEMS TO BE SEIZED

    Authorization to search the SUBJECT TELEPHONE described
in Attachment A includes the search of disks, memory cards,
deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the SUBJECT TELEPHONE.
The seizure and search of the SUBJECT TELEPHONE will be
conducted in accordance with the affidavit submitted in
support of the warrant.

    The evidence to be seized from the SUBJECT TELEPHONE will
be electronic records, communications, and data such as
emails,   text  messages,   messages   from  text   messaging
applications like WhatsApp, messages and posts from social
networking sites like Facebook, photographs, audio files,
videos, and location data, for the period of August 1, 2017
to March 31, 2018:

    a.   Tending to identify attempts to manipulate the market
         for the stock of Arias Intel Corporation (the
         "Subject Company"), including attempts to:

            1. Obtain control of or the stock of the Subject
               Company.

            2. Conceal control of the Subject Company                        or
               stockholding in the Subject Company.

            3.   Impact the price or trade volume of stock in
                 the Subject Company.

            4.   Create or revise corporate disclosures.

            5.   Promote the Subject Company or the stock of the
                 Subject Company, including through call rooms,
                 newsletters, or websites, including but not
                 limited to, www.TheMoneyStreet.com.
    Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.20 Page 20 of 21




             6. Buy or sell the stock of the Subject Company.

            7.   Distribute proceeds from the sale of the stock
                 of the Subject Company.

    b.   Tending to identify accounts, profiles, facilities,
         storage devices,   and/or services-such as email
         addresses, IP addresses, and phone numbers-used to
         facilitate the manipulation of the stock of the
         Subject Company.

    c.    Tending to identify payment, payment methods, or
          other monetary transactions relating to manipulating
          the stock of the Subject Company.

    d.   Tending   to  identify  co-conspirators,  criminal
         associates, or others involved in manipulating the
         stock of the Subject Company.

    e.   Tending to identify travel to or presence at
         locations involved in manipulating the stock of the
         Subject Company.

    f.   Tending to identify the user of, or persons with
         control over or access to, the SUBJECT TELEPHONE.

    g.   Tending to place in context, identify the creator or
         recipient of, or establish the time of creation or
         receipt of communications, records, or data involved
         in the activities described above.

    h.   Provide context to any of the communications,
         records, or data described above, such as electronic
         mail sent or received in temporal proximity to any
         relevant electronic mail.

which are evidence of a conspiracy to commit securities fraud
in violation of 18 U.S.C.           §   371, and securities fraud in
violation of 15 U.S.C. §            §   78j (b), 78ff, and 17 C.F.R.
§ 240.lOb-5.
    Case 3:19-mj-02184-LL Document 1 Filed 05/24/19 PageID.21 Page 21 of 21




The seizure and search of the cellular phone(s) shall follow
the procedures outlined in the supporting affidavit.
